ORDER

PER CURIAM.
Seth A. Summers (Defendant) appeals from a judgment entered in the Circuit Court of Cape Girardeau County following his conviction on one count of assault in the first degree and one count of armed criminal action. Defendant claims that the trial court erred in: (1) denying Defendant’s motion to suppress physical evidence; (2) denying Defendant’s motion for a directed verdict at the close of all evidence; and (3) prohibiting Defendant from cross-examining Joshua Abernathie (Victim) about whether he believed the shooting was accidental.
We have reviewed the briefs of the parties and the record on appeal and conclude that the trial court did not err. An extended opinion would have no precedential value. We have, however, provided a memorandum opinion only for the use of the parties setting forth the reasons for our decision.
We affirm the judgment pursuant to Rule 30.25(b).